Exhibit 10.1

SUBLICENSE AGREEMENT

BETWEEN

REVIMMUNE, LLC

AND

ACCENTIA BIOPHARMACEUTICALS, INC.

This Sublicense Agreement (this “Agreement or “Sublicense Agreement”) effective
as of February 27, 2007, by and between Revimmune, LLC, a Florida limited
liability company, (“Revimmune”), and ACCENTIA BIOPHARMACEUTICALS, INC., a
Florida corporation, (“Accentia”) (collectively the “Parties”).

WITNESSETH:

Whereas, REVIMMUNE has received an exclusive worldwide license to certain rights
arising from pending patent applications, along with associated know-how, as
specifically defined in the License Agreement between Revimmune and Johns
Hopkins University (the “JHU License”) which became effective by signature of
Johns Hopkins University on February 20, 2006 (the “Revimmune Licensed Rights”);

Whereas, the founders of REVIMMUNE began negotiating with various personnel at
JHU for the potential acquisition of the Revimmune Licensed Rights in 2003;

Whereas, the founder of REVIMMUNE obtained a Notice of Allowance for the trade
name “REVIMMUNE” on March 25, 2003;

Whereas, REVIMMUNE was organized as a limited liability company by filing
articles of organization with the State of Florida on January 16, 2006;

Whereas, ACCENTIA recognizes that the REVIMMUNE Licensed Rights are valuable for
drug development, use and/or sale in the treatment or prevention of human
diseases;

Whereas, ACCENTIA wishes to enter into an agreement to obtain an exclusive
sublicense to the Sublicensed Products from REVIMMUNE in order to develop,
promote, market and commercialize prophylactic and/or therapeutic products or
treatments for the indications of all autoimmune diseases including but not
limited to multiple sclerosis;

Whereas, the Revimmune License names ACCENTIA as an affiliate of REVIMMUNE for
all purposes under the Revimmune License; and

WHEREAS, REVIMMUNE is willing to grant such sublicense to ACCENTIA under the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1 - DEFINITIONS

Capitalized terms, not otherwise defined herein shall have the meaning assigned
to them in the JHU License. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

1.1 “Effective Date” shall mean the date first written above.

 

1.2 “Territory” shall mean worldwide.

 

1.3 “Sublicensed Rights” shall mean the Revimmune Licensed Rights plus any
intellectual property rights acquired by REVIMMUNE either prior to the date of
this Agreement or hereafter during the term of this Agreement (whether acquired
from JHU, another third party, or through internal development activities)
reasonably related to Sublicensed Products.

 

1.4 “Sublicensed Products” shall mean any materials, compositions, drugs, or
other products, methods or services which are in material part first identified,
discovered, made, or commercialized by practicing one or more valid claims
included in the patents that are part of the Sublicensed Rights.

 

1.5 “Sublicense Indications” shall mean all autoimmune diseases including but
not limited to multiple sclerosis. For clarification, organ, bone and other
transplants and cancer are excluded from the definition of Sublicense
Indications.

 

1.6 “Sublicensed Royalty” shall have the meaning set forth in Article 4 hereof.

 

1.7 “Revimmune Licensed Rights” shall mean the rights granted to REVIMMUNE in
the JHU License.

 

1.8 “JHU License” shall mean the License Agreement between Johns Hopkins
University and REVIMMUNE which became effective by signature of Johns Hopkins
University on February 20, 2006.

 

1.9 “JHU” shall mean John Hopkins University.

 

1.10 “Affiliate” shall mean, with respect to a specified person or entity, any
other person or entity that controls, is controlled by, or is under common
control (whether through equity ownership, contract, or otherwise) the specified
person or entity.

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES; RESPONSIBILITIES OF THE PARTIES

2.1 Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party that: (i) it is free to enter into this Sublicense
Agreement; (ii) in so doing, it will not violate any other agreement to which it
is a party; and (iii) it has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

2.2 Representations and Warranties of REVIMMUNE. REVIMMUNE hereby represents and
warrants that:

(a) The JHU License is in full force and effect, and REVIMMUNE has the right to
grant the sublicense thereunder without the consent or approval of any third
party;

(b) To the best of REVIMMUNE’s knowledge, all the REVIMMUNE Licensed Rights
listed in the JHU License are in full force and effect and have been maintained
to date;

(c) REVIMMUNE is not aware of any asserted or unasserted claim or demand against
the REVIMMUNE Licensed Rights;

(d) None of the REVIMMUNE Licensed Rights infringes upon any patent or other
proprietary rights of any third party; and

(e) REVIMMUNE has not entered into any agreement with any other entity which is
in conflict with the rights granted to ACCENTIA pursuant to this Sublicense
Agreement.

2.3 Representations and Warranties of Accentia. ACCENTIA hereby represents and
warrants that:

(a) ACCENTIA has the right to enter into this Sublicense Agreement without the
consent of any third party;

(b) ACCENTIA will exercise reasonable efforts to develop, promote, market, sell
and commercialize the Sublicensed Rights for all Sublicense Indications; and

(c) ACCENTIA has no right in or to the JHU License or the Licensed Products
except only those rights and interest expressly granted hereunder.

2.4 Employee Agreements. Each Party warrants that it has, and covenants that it
will have, entered into a proprietary information and inventions agreement with
each of its employees prior to the time that any such employee shall receive
confidential information from a disclosing party under this Agreement or begin
work related to this Agreement. Such agreement shall minimally set forth
employee obligations to assign inventions to the inventing Party and to maintain
confidentiality of confidential information consistent with the terms of this
Agreement.

2.5 REVIMMUNE Responsibilities. REVIMMUNE will be responsible to maintain the
JHU License in full force and effect.

2.6 ACCENTIA Responsibilities.

 

  (a) ACCENTIA will be responsible, at its sole cost and expense, for the
development, promotion, marketing, sales and commercialization of the
Sublicensed Rights in connection with each of the Sublicense Indications.

 

  (b) ACCENTIA will during the term of this Sublicense Agreement use
commercially reasonable efforts to continuously develop, promote, sell, market
and commercialize the Sublicensed Products for each of the Sublicense
Indications.

 

3



--------------------------------------------------------------------------------

  (c) Subject to Section 3.3 and Article 6 hereof, ACCENTIA shall share with
REVIMMUNE all proprietary and clinical data and information related to the
Sublicensed Products, Sublicensed Rights and any related clinical trial which
data and information may be used by REVIMMUNE in support of the development and
commercialization of products for indications other than the Sublicense
Indications.

 

  (d) ACCENTIA shall promptly pay all Royalties required by this Sublicense
Agreement.

 

  (e) ACENTIA shall maintain insurance pursuant to Article 7 and shall cause
such insurance to name REVIMMUNE as a coinsured.

ARTICLE 3 - LICENSE GRANT

3.1 Grant of License.

(a) Subject to the terms and conditions of this Agreement, REVIMMUNE hereby
grants to ACCENTIA an exclusive (including to the exclusion of REVIMMUNE),
perpetual sublicense to the Sublicensed Rights throughout the Territory, with
the right to grant further sublicenses, to develop, promote, market, sell, make,
have made, use, import, offer for sale, and commercialize the Sublicensed
Products for the Sublicense Indications in the Territory. For clarification,
ACCENTIA shall have no rights under this Agreement to develop, promote, market,
sell, make, have made, use, import, offer for sale or commercialize any product
based on or using the Sublicensed Rights for the treatment of any disease, or
for use in connection with, any indication other than the Sublicense
Indications. The license grants in this paragraph shall apply to ACCENTIA and
any of its Affiliates, and if any Affiliate of ACCENTIA exercises rights under
this Agreement, such Affiliate shall be bound by all the terms and payments,
which shall apply to the exercise of the rights, to the same extent as would
apply had this Agreement been directly entered into between REVIMMUNE and such
Affiliate.

3.2 Right to Grant Sublicenses.

 

  (a)

ACCENTIA shall have the right to sublicense the Sublicensed Rights in the
Territory with the prior written approval of REVIMMUNE, which approval may not
be unreasonably withheld, provided: (i) the sublicensee agrees to be bound by
all terms and conditions of this Sublicense Agreement as amended, including, but
not limited to, the payment of all royalties to REVIMMUNE as provided in Article
4 as though ACCENTIA itself had sold the Licensed Product (ii) ACCENTIA
guarantees the performance of all material provisions of this Sublicense
Agreement by its sublicensee; (iii) at the time of the sublicense, ACCENTIA is
not in breach or non-compliance with any material provision of this Sublicense
Agreement, (iv) JHU consents in writing to the sublicense when required by the
JHU License; (v) the sublicensee, in REVIMMUNE’s reasonable judgment, is
reasonably capable of developing, promoting, marketing, selling and
commercializing the Sublicensed Products; (vi) the sublicensee, in REVIMMUNE’s
reasonable judgment, is not a competitor of the Revimmune Licensed Rights;
(vii) upon termination of this Sublicense Agreement for any reason, the
sublicense granted by ACCENTIA shall revert directly to REVIMMUNE, which may at
its election recognize or disaffirm such sublicense and (viii) all fees in
connection with or resulting from the sublicense required by the JHU License and
by this Sublicense Agreement are paid by Accentia. Each sublicense granted by
ACCENTIA

 

4



--------------------------------------------------------------------------------

 

pursuant to this Agreement shall be consistent the provisions of this Agreement
and the JHU License. Prior to the grant of each sublicense hereunder, ACCENTIA
shall provide REVIMMUNE a copy of the sublicense. ACCENTIA shall not grant any
paid-up license or accept equity in consideration, directly or indirectly, for
such sublicenses without REVIMMUNE’s written approval.

 

3.3 Intellectual Property. Title to any and all New Intellectual Property
developed solely through the efforts of the employees, agents, independent
contractors, or joint venture partners of one Party shall vest solely and
exclusively in such Party, provided that any such New Intellectual Property
owned by REVIMMUNE will become subject to the licenses granted in this
Agreement. Any New Intellectual Property developed through the joint efforts of
the employees, agents, independent contractors, or joint venture partners of
both Parties shall be owned jointly by the Parties, provided that any such
jointly owned New Intellectual Property shall be subject to the licenses granted
in this Agreement. “New Intellectual Property” shall mean any and all
inventions, know-how, developments, methods, processes, improvements, and other
information relating to the Revimmune Licensed Rights, Sublicensed Rights, or
Sublicensed Products in any form, technical or economic, patentable or
unpatentable, confidential or otherwise to the extent they are first conceived
or developed by either Party or by both Parties after the date of this
Agreement.

 

3.4 Rights of REVIMMUNE. REVIMMUNE shall, during the term of this Sublicense
Agreement, have the absolute right, without notice to or consent from ACCENTIA
or its sublicensees, to: (i) sublicense, assign, develop, promote, sell, market,
commercialize or otherwise deal with the Licensed Rights for any or all
indications or diseases other than the Sublicense Indications and (ii) enter
into any amendment, modification or restatement of the License Agreement between
REVIMMUNE and JHU including an amendment or modification to the Revimmune
License Rights, provided that none of the actions in foregoing clauses (i) or
(ii) shall narrow the definitions of “Sublicensed Products” or “Territory” or
increase the royalties, expenses, amounts payable, or other material obligations
of ACCENTIA hereunder or under the JHU License without ACCENTIA’s prior written
consent.

ARTICLE 4 - ROYALTY AND OTHER PAYMENTS AND REPORTS

4.1 Relationship to JHU License. The Parties agree and acknowledge that ACCENTIA
is an “Affiliated Party” of REVIMMUNE for purposes of the JHU License, and
accordingly, pursuant to Section 2.1 of the JHU License, ACCENTIA will be
subject to the terms and royalty obligations of REVIMMUNE under the JHU License
with respect to (and limited only to) the Sublicensed Products to the extent as
would apply if the JHU License were directly between JHU and ACCENTIA.
Therefore, ACCENTIA agrees to make directly to JHU (and not to or through
REVIMMUNE) any payments required under Article 3 of the JHU License with respect
to (and limited only to) the Sublicensed Products, subject to the following:

(a) ACCENTIA will not be required to pay the license fee required by Section 3.1
of the JHU License, and REVIMMUNE represents and warrants that such fee has
already been paid in full by REVIMMUNE.

 

5



--------------------------------------------------------------------------------

(b) ACCENTIA will be required to pay the entire minimum annual royalty in
Section 3.2 of the JHU License until either REVIMMUNE or any third party
licensee (including another Affiliated Company of REVIMMUNE) is granted license
or sublicense rights under the JHU License or otherwise commences any
development or commercialization efforts with respect to Developed Products,
Licensed Products, or Licensed Services (as those terms are defined in the JHU
License), after which ACCENTIA will be responsible for paying only one-half
(1/2) of such minimum annual royalties that become due thereafter.

(c) ACCENTIA will be required to pay the milestone payments in Section 3.5 of
the JHU License only if (i) with respect to the milestone payment trigged by the
issuance of patents, the Patent Claims in such patents relate directly and
primarily to Sublicensed Products, or (ii) with respect to the milestone payment
triggered by the regulatory approval of a product, the approved product is a
Sublicensed Product. REVIMMUNE will remain responsible for any and all other
milestone payments.

(d) ACCENTIA’s obligation to pay patent prosecution costs under Section 3.6 of
the JHU License shall be limited to costs that actually and directly relate
patents that are pending as of the date of this Agreement and that relate
directly and primarily to the Sublicensed Products, and REVIMMUNE will remain
responsible for all other amounts required to be paid under said Section 3.6.

4.2 Initial License Fee. In addition to the amounts payable to JHU pursuant to
Section 4.1 above, as consideration for entering into this Agreement, ACCENTIA
shall pay to REVIMMUNE a one-time initial license fee of ten (10) dollars within
thirty (30) days of the Effective Date.

4.3 Sublicense Royalties. As consideration for the license rights granted
ACCENTIA under this Agreement and in addition to the amounts payable to JHU
pursuant to Section 4.1 above, ACCENTIA will pay REVIMMUNE a running sublicense
royalty that is calculated in the same manner as, and paid at the same time as,
the running royalty that ACCENTIA will be required to pay to JHU pursuant to
Section 3.3 of the JHU License as a result of the sale of Sublicensed Products,
except that the rate of such running sublicense royalty shall be four percent
(4%) rather than the rate indicated in paragraph 3 of the JHU License.

4.4 Sublicense Fee. Upon a sublicense by ACCENTIA of any Sublicensed Rights
under this Agreement, ACCENTIA shall pay to REVIMMUNE an amount equal to ten
percent (10%) of the consideration received by ACCENTIA for the sublicense
(other than sublicenses to Affiliates of ACCENTIA). This sublicense fee is in
addition to the sublicense fee required to be paid to JHU under the JHU License.
This fee shall be payable on the same date as the corresponding sublicense fee
is due and payable to JHU.

4.5 Fee at Product Approval. Upon the approval of each Sublicensed Product for
sale or use in the U.S., ACCENTIA shall issue to REVIMMUNE a vested warrant to
purchase 800,000 shares of ACCENTIA common stock at an exercise price equal to
the average of the volume weighted average closing prices of the ACCENTIA common
stock during the ten (10) trading days immediately prior to the grant of such
warrant; provided, however, that in the case of the warrant granted for the
approved of the first Sublicensed Warrant, the exercise price shall be $8 per
share, subject to customary adjustment in the event of a stock dividend, stock
split or other similar event. Each warrant granted under this Section 4.4 shall
have a term of three years.

 

6



--------------------------------------------------------------------------------

4.6 Reports. ACCENTIA will provide to REVIMMUNE any and all reports that
ACCENTIA provides to JHU pursuant to Section 5.1 of the JHU License simultaneous
to providing such reports to JHU.

4.7 Place of Payment. All payments due shall be payable in United States dollars
by wire transfer to a bank account designated by each Party from time to time.

4.8 Taxation of Payments.

(a) Insofar as any payment that is due under this Agreement is subject to any
tax, duty, levy, or other government imposition, the Party receiving the payment
agrees to bear any and all such taxes, duties, levies or impositions. Each Party
hereby authorizes the other Party to withhold such taxes, duties, levies or
impositions from the payments in accordance with this Agreement if ACCENTIA or
REVIMMUNE is required to do so under the laws of the United States. Whenever a
Party deducts such tax, duty, levy or imposition from any payments due, then it
shall furnish the other Party with a certificate showing the payment of thereof
to the United States.

(b) In the event any payments which are due to under this Agreement are subject
to value added taxation by any government, then the Party receiving the payment
shall bear such value added tax in full and the Party making the payment shall
be reimbursed therefore. If appropriate, the Party receiving payment may add
such value added taxes to its royalty accounts, provided such value added taxes
are credited against the other Party’s value added tax debt and the other Party
is reimbursed in full with respect thereto. Notwithstanding anything herein to
the contrary, the Party making the payment shall have no liability for any value
added tax directly or indirectly relating to thereto.

(c) In the event any payment is subject to a withholding or other income tax in
the Territory, promptly following becoming aware of the applicability of any
such tax, the Party making the payment shall so advise the other Party. The
Party receiving the payment shall have the right to contest with the appropriate
governmental body any such proposed withholding and the other Party shall
provide, at receiving Party’s expense, reasonable cooperation in any such
contest. The Parties shall provide each other with such receipts or other
evidence of any tax withheld as is necessary to claim any credit or deduction
available to it in other jurisdictions. Payments shall only be reduced for
withholding taxes imposed by the jurisdiction out of which the payment is
directly made.

4.9 Interest. All payments due hereunder that are not paid when due and payable
as specified in this agreement shall bear interest at an annual rate equal to
the prime rate (“Prime Rate”) for U.S. dollar deposits in effect from time to
time, as published daily in the Wall Street Journal plus 2%, compounded monthly
from the date due until paid, or at such lower rate of interest as shall then be
the maximum rate permitted by applicable law.

4.10 Right to Documentation. Upon request, REVIMMUNE shall have the right to
request reasonable documentation of ACCENTIA’s sublicensed royalty calculations
to confirm the accuracy thereof and to request discussion of such calculations
with appropriate representatives of ACCENTIA.

4.11 Records Retention. ACCENTIA shall keep complete and accurate records
pertaining to the sale of Sublicensed Products in the Territory and covering all
transactions from which running sublicense royalties are derived for a period of
three (3) calendar years after the year in which such sales occurred,

 

7



--------------------------------------------------------------------------------

and in sufficient detail to permit REVIMMUNE to confirm the accuracy of royalty
calculations hereunder. Such records shall be available at all reasonable times
for inspection by REVIMMUNE or its representatives for verification of royalty
payments or compliance with other aspects of this Agreement.

4.12 Audit Request. At the request of REVIMMUNE, ACCENTIA, its Affiliates and
sublicensees shall permit an independent, certified public accountant appointed
by REVIMMUNE acceptable to ACCENTIA, at reasonable times and upon reasonable
notice, to examine those records and all other material documents relating to or
relevant to sales of Sublicensed Products in the possession or control of
ACCENTIA or its sublicensees, for a period of three (3) years after the
applicable sublicense royalties have accrued, as may be necessary to:
(i) determine the correctness of any report or payment made under this
Agreement; or (ii) obtain information as to sublicense royalties payable for any
calendar quarter in the case of ACCENTIA’s or sublicensee’s failure to report or
pay pursuant to this Agreement. Said accountant shall not disclose to REVIMMUNE
any information other than information relating to said reports, royalties, and
payments. Results of any such examination shall be made available to both
Parties. REVIMMUNE shall bear the full cost of the performance of any such
audit, unless such audit demonstrates underpayment of sublicense royalties by
ACCENTIA of more than ten percent (10%) from the amount of the original
sublicense royalty payment made by ACCENTIA. In such event, ACCENTIA shall bear
the full cost of the performance of such audit.

4.13 Compliance by REVIMMUNE. REVIMMUNE hereby represents and warrants to
ACCENTIA that REVIMMUNE has paid to JHU all fees and other amounts required to
be paid to JHU under the JHU License through the date of this Agreement and that
REVIMMUNE is in full compliance with the JHU License Agreement, and has not
breached the same, as of the date of this Agreement.

ARTICLE 5 - PATENT PROSECUTION; ENFORCEMENT; INFRINGEMENT

5.1 Patent Prosecution and Maintenance.

(a) Responsibility. The Parties hereby covenant, acknowledge and agree that the
rights and responsibilities to prosecute and maintain any Patents licensed to
REVIMMUNE pursuant to the JHU License shall be governed by the terms of the JHU
License. Accentia hereby assumes the cost and responsibility for patent
prosecution of the licensed claims included in the Sublicensed Rights on the
date hereof to the extent that they actually and directly relate to Sublicensed
Products.

(b) Cooperation. Each Party agrees to cooperate with the other Party to execute
any documents necessary or desirable to secure and perfect the other Party’s
legal rights and worldwide ownership in the other Party’s intellectual property,
including, but not limited to documents relating to patent, trademark and
copyright applications. Each Party agrees to take actions reasonably necessary
to diligently prosecute and maintain its intellectual property in major
commercial markets where viable protection is available. Each party or its
representatives shall be entitled to meet and confer with the other Party and
their patent counsel at reasonable times and places.

5.2 Limitations on Publications. The Parties agree that no one Party shall
publish the results of any studies, whether conducted by its own employees or in
conjunction with a third party, carried out pursuant to this Agreement or
confidential information received from the other Party that is relating to a
Sublicensed Product, without the prior written approval of the other Party. Each
Party agrees to provide

 

8



--------------------------------------------------------------------------------

the other Party with a copy of any proposed abstracts, presentations,
manuscripts, or any other disclosure which discloses clinical study results
pursuant to this Agreement or confidential information received from the other
Party at least sixty (60) days prior to their intended submission for
publication and agrees not to submit or present such disclosure until the Party
not seeking to disclose such information provides its prior written approval.
Such written approval will not be unreasonably withheld unless such proposed
disclosure could reasonably harm or impair a Party’s intellectual property
assets or may reasonably cause commercial harm to a Party.

5.3 Notification of Infringement. If either Party learns of an infringement or
threatened infringement by a third party of any Sublicensed Rights granted
hereunder within the Territory, such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such infringement.
Section 5.4 shall then be applicable.

5.4 Patent Enforcement. REVIMMUNE shall have the first right, but not the duty,
to institute patent infringement actions against third parties based on any
Sublicensed Rights under this Agreement. If REVIMMUNE does not institute an
infringement proceeding against an offending third party within ninety (90) days
after receipt of notice from ACCENTIA, ACCENTIA shall have the right, but not
the duty, to institute such an action. The costs and expenses of any such action
(including fees of attorneys and other professionals) shall be borne by the
Party instituting the action, or, if the Parties elect to cooperate in
instituting and maintaining such action, such costs and expenses shall be borne
by the Parties in such proportions as they may agree in writing. Each Party
shall execute all necessary and proper documents and take such actions as shall
be appropriate to allow the other Party to institute and prosecute such
infringement actions. Any award paid by third parties as a result of such an
infringement action (whether by way of settlement or otherwise) shall be paid to
the Party who instituted and maintained such action, or, if both Parties
instituted and maintained such action, such award shall be allocated among the
Parties in proportion to their respective contributions to the costs and
expenses incurred in such action.

5.5 Infringement Action by Third Parties.

(a) Claim or Suit Against ACCENTIA. In the event of the institution of any claim
or suit by a third party against ACCENTIA for patent infringement involving the
manufacture, use, or sale of any Sublicensed Product in the Territory, ACCENTIA
shall promptly notify REVIMMUNE in writing of such claim or suit, and REVIMMUNE
will give ACCENTIA the full benefit of all of REVIMMUNE’s rights with respect
thereto (including any rights under the JHU License). ACCENTIA shall have the
right to defend such claim or suit at its own expense and REVIMMUNE hereby
agrees to assist and cooperate with ACCENTIA, at REVIMMUNE’s own expense, to the
extent necessary in the defense of such claim or suit. During the pendency of
such claim or suit, ACCENTIA shall continue to make all payments due under this
Agreement, but shall have a credit against Sublicensed Royalty payments
otherwise payable hereunder for the full amount of all reasonable costs and
expenses incurred by ACCENTIA in defending against such claim or suit; provided,
however, that in applying the credit against any royalty payments, the amount of
such payment shall not be reduced by more than 50% and any remaining credit
shall be applied against subsequent royalty payments.

(b) Claim or Suit Against REVIMMUNE. In the event of the institution of any
claim or suit by a third party against REVIMMUNE for patent infringement
involving the manufacture, use, or sale of any Sublicensed Product in the
Territory covered by this Sublicense Agreement, REVIMMUNE shall

 

9



--------------------------------------------------------------------------------

promptly notify ACCENTIA in writing of such claim or suit. REVIMMUNE shall have
the right but not the obligation to defend such claim or suit at its own expense
and ACCENTIA hereby agrees to assist and cooperate with REVIMMUNE, at ACCENTIA’s
own expense (provided that Revimmune shall reimburse ACCENTIA for its
out-of-pocket expenses), to the extent necessary in the defense of such claim or
suit.

ARTICLE 6 - CONFIDENTIALITY

6.1 Use of Name. REVIMMUNE agrees not to use directly or indirectly ACCENTIA’s
name without ACCENTIA’s prior written consent. ACCENTIA agrees not to use
directly or indirectly REVIMMUNE’s name or information without REVIMMUNE’s prior
written consent. Notwithstanding the foregoing, ACCENTIA and REVIMMUNE may
include an accurate description of the terms of this Agreement to the extent
required under federal or state securities laws or other disclosure; and
ACCENTIA may use REVIMMUNE’s names in various documents used by ACCENTIA for
capital raising and financing purposes.

6.2 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, for the
term of this Agreement and for the longer of three (3) years thereafter or the
termination of the JHU License, the receiving Party shall keep completely
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than proper performance hereunder any information furnished to
it by the other Party pursuant to this Agreement, except to the extent that it
can be established by the receiving Party by competent proof that such
information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third party who had no obligation to the disclosing Party
not to disclose such information to others; or

(e) was independently developed by or for the receiving Party by persons not
having access to such information, as determined by the written records of such
party.

6.3. Obligations of Employees and Consultants. The Parties each represent that
all of its employees and the employees of its Affiliates, and any collaborators
or consultants to such Party or its Affiliates, who shall have access to
confidential information of the Parties are bound by written obligations to
maintain such information in confidence and not to use such information except
as expressly permitted herein. Each Party agrees to enforce confidentiality
obligations to which its employees and consultants (and those of its Affiliates)
are obligated.

 

10



--------------------------------------------------------------------------------

ARTICLE 7 - INDEMNIFICATION

7.1 Indemnification by ACCENTIA. ACCENTIA shall defend, indemnify and hold
REVIMMUNE and JHU, their respective officers, directors, employees and
consultants harmless from and against any and all third party claims, suits or
demands, threatened or filed, (“Claims”) for liability, damages, losses, costs
and expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to the
distribution, testing, manufacture, use, sale, consumption on or application of
Sublicensed Products by ACCENTIA, its Affiliates or its sublicensees pursuant to
this Sublicense Agreement, including, without limitation, claims for any loss,
damage, or injury to persons or property, or loss of life, relating to the
promotion and advertising of Sublicensed Products and/or interactions and
communications with governmental authorities, physicians or other third parties
relating to the Sublicensed Products. The foregoing indemnification shall not
apply to any third party Claims to the extent are caused by the gross negligence
of REVIMMUNE or, in the case of indemnification of JHU by JHU, and the foregoing
indemnification shall also not apply to any Claims that would give rise to a
REVIMMUNE indemnification obligations pursuant to Section 7.1 below or pursuant
to any other provision of this Agreement.

7.2 Indemnification by REVIMMUNE. REVIMMUNE shall defend, indemnify and hold
ACCENTIA, its officers, directors, employees and consultants harmless from and
against any and all third party Claims for liability, damages, losses, costs and
expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to REVIMMUNE’s
activities contemplated under this Agreement, including, but not limited to,
(a) breach of the representations, warranties and obligations of REVIMMUNE
hereunder, or (b) any tax, duty, levy or government imposition on any sums
payable by ACCENTIA to REVIMMUNE hereunder. The foregoing indemnification shall
not apply to any Claims to the extent caused by the gross negligence of
ACCENTIA.

7.3 Notice. In the event that either Party seeks indemnification under Sections
7.1 or 7.2, the Party seeking indemnification agrees to (i) promptly inform the
other Party of the Third party Claim, (ii) permit the other Party to assume
direction and control of the defense or claims resulting therefrom (including
the right to settle it at the sole discretion of that Party), and
(iii) cooperate as reasonably requested (at the expense of that Party) in the
defense of the Claim.

7.4 Insurance.

(a) Prior to the use of any Sublicensed Product in connection with a clinical
trial or the first sale of a Sublicensed Product which ever occurs first,
ACCENTIA shall obtain and maintain broad form comprehensive general liability
insurance and products liability insurance with a reputable and financially
secure insurance carrier, subject to approval by REVIMMUNE’s primary insurance
broker, to cover such activities of ACCENTIA and ACCENTIA’s contractual
indemnity under this Agreement. Such insurance shall provide minimum annual
limits of liability of $3,000,000 per occurrence and $5,000,000 in the aggregate
with respect to all occurrences being indemnified under this Agreement. Such
insurance policy shall name REVIMMUNE as an additional insured and shall be
purchased and kept in force for the period of five (5) years after the cessation
of sales of all Sublicensed Products under this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 8 – TERM; TERMINATION

8.1 Term. Unless earlier terminated under Section 8.2 hereof, this Agreement and
the Sublicense granted hereby shall commence as of the Effective Date and,
unless sooner terminated as provided hereunder, shall have an initial term (the
“Initial Term”) that shall terminate on the last to occur of: (i) Ten (10) years
from the date hereof, (ii) the termination of the JHU License, or (iii) the
expiration of the last-to-expire of the patent claims included in the
Sublicensed Rights. The Term shall be automatically extended by successive
extension terms (the “Extension Terms”) of one (1) year each unless either party
gives written notice of its election not to extend the term at least ninety
(90) days prior to the expiration of the Initial Term or of any Extension Term.
Notwithstanding anything in this Agreement to the contrary, ACCENTIA may
terminate this Agreement at any time upon no less than sixty (60) days prior
written notice.

8.2 Breach. Failure by either Party to comply with any of the material
obligations contained in this Agreement shall entitle the other Party to give to
the Party in default notice specifying the nature of the default and requiring
it to cure such default. If such default is not cured within one hundred twenty
(120) days after the receipt of such notice (or, if such default cannot be cured
within such 120 day period, if the Party in default does not commence and
diligently continue actions to cure such default), the notifying Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, in addition to any other remedies available to it by law or in
equity, to terminate this Agreement by giving written notice to take effect
within thirty (30) days after such notice unless the defaulting Party shall cure
such default within said thirty (30) days. The right of either Party to
terminate this Agreement, as hereinabove provided, shall not be affected in any
way by its waiver or failure to take action with respect to any previous
default.

8.3 Termination of Sublicenses. Upon any termination of this Agreement, all
sublicenses granted by ACCENTIA under this Agreement shall terminate
simultaneously, subject, nevertheless, to Section 8.4.

8.4 Effect of Termination. Upon the termination of this Sublicense Agreement,
ACCENTIA and its sublicensees shall promptly: (i) return to REVIMMUNE all
relevant records, materials or confidential information of REVIMMUNE concerning
the REVIMMUNE Licensed Rights relating to such Sublicensed Product in the
possession or control of ACCENTIA or its sublicensees; (ii) assign to REVIMMUNE,
or REVIMMUNE’s designee, its registrations with governmental health authorities,
licensees, and approvals of such Sublicensed Product in the Territory and
(iii) cease and desist from developing, promoting, marketing, selling or
commercializing any Sublicensed Product (except to the extent reasonably
necessary to liquidate existing inventories and fulfill then-existing orders and
obligations).

8.5 Surviving Rights. Termination of this Agreement shall not terminate
ACCENTIA’s obligation to comply with Articles 4, 5, 6 and 7 hereunder, provided
that from and after such termination, ACCENTIA shall have no further monetary
obligations other than monetary obligations that have accrued through the
effective date of termination. For purposes of clarification and not of
limitation, upon any termination of this Agreement, ACCENTIA shall have no
further obligation to pay patent prosecution costs pursuant to Section 3.6 of
the JHU License or Section 4.1(d) of this Agreement.

 

12



--------------------------------------------------------------------------------

8.6 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party under this
Agreement prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.

ARTICLE 9 - MISCELLANEOUS PROVISIONS

10.1 Relationship of Parties. Nothing in this Agreement is or shall be deemed to
constitute a partnership, agency, employee or joint venture relationship between
the Parties. No Party shall incur any debts or make any commitments for the
other, except to the extent, if at all, specifically provided herein.

10.2 Inter-relationships. REVIMMUNE and ACCENTIA each acknowledge that a Hopkins
Capital Group, LLC entity owns an equity interest in both REVIMMUNE and ACCENTIA
and that Frank O’Donnell, MD is an affiliate and founder of the Hopkins Capital
Group, LLC entities, REVIMMUNE and ACCENTIA. ACCENTIA represents that its Audit
Committee and independent directors have been fully advised of these
inter-relationships.

10.3 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder shall be assignable by ACCENTIA without the prior written
consent of REVIMMUNE; provided, however, that either Party may assign this
Agreement to any wholly-owned subsidiary or to any successor by merger or sale
of substantially all of its assets to which this Sublicense Agreement relates in
a manner such that the assignor shall remain liable and responsible for the
performance and observance of all its duties and obligations hereunder. This
Sublicense Agreement shall be binding upon the successors and permitted assigns
of the parties and the name of a Party appearing herein shall be deemed to
include the names of such Party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement. Any assignment not in
accordance with this Section 10.3 shall be void.

10.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

10.5 Force Majeure. Neither Party shall be liable to the other for loss or
damages nor shall have any right to terminate this Agreement for any default or
delay attributable to any act of God, flood, fire, explosion, strike, lockout,
labor dispute, shortage of raw materials, casualty, accident, war, revolution,
civil commotion, act of public enemies, blockage or embargo, injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or subdivision, authority or representative of any such government,
or any other cause beyond the reasonable control of such Party, if the Party
affected shall give prompt notice of any such cause to the other Party. The
Party giving such notice shall thereupon be excused from such of its obligations
hereunder as it is thereby disabled from performing for so long as it is so
disabled and for thirty (30) days thereafter. Notwithstanding the foregoing,
nothing in this Section 10.5 shall excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

 

13



--------------------------------------------------------------------------------

10.6 No Trademark Rights. Except as otherwise provided herein, no right, express
or implied, is granted by this Agreement to use in any manner the name
“ACCENTIA” or “REVIMMUNE” or any other trade name or trademark of the other
party in connection with the performance of this Agreement.

10.7 Public Announcements. Except as required by law, neither Party shall make
any public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other. In the event of a
legally-required public announcement, the Party making such announcement shall
provide the other with a copy of the proposed text prior to such announcement.

10.8 Notices. Any notice required or permitted to be given or delivered
hereunder or by reason of the provisions of this Agreement shall be in writing
and shall be deemed to have been properly served if: (a) delivered personally,
(b) delivered by a recognized overnight courier service instructed to provide
next-day delivery, (c) sent by certified or registered mail, return receipt
requested and first class postage prepaid, or (d) sent by facsimile transmission
followed by confirmation copy delivered by a recognized overnight courier
service the next day. Such notices, demands and other communications shall be
sent to the addresses set forth below, or to such other addresses or to the
attention of such other person as the recipient Party has specified by prior
written notice to the sending Party. Date of service of such notice shall be:
(i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of confirmation of
successful transmission), (ii) three days after the date of mailing if sent by
certified or registered mail, or (iii) one day after date of delivery to the
overnight courier if sent by overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

(a) If to REVIMMUNE, addressed to:

Revimmune, LLC

Suite 350

324 S. Hyde Park Ave.

Tampa, FL 33606

Attn: CEO

(b) If to ACCENTIA, addressed to:

ACCENTIA Biopharmaceuticals, Inc.

Suite 350

324 S. Hyde Park Ave.

Tampa, FL 33606

Attn: CEO

10.9 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party. This Agreement may be executed in a
series of counterparts, all of which, when taken together, shall constitute one
and the same instrument.

 

14



--------------------------------------------------------------------------------

10.10 Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by the waiving
Party.

10.11 Dispute Resolution.

(a) Senior Officials. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
which relates to either Party’s rights and/or obligations hereunder. In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

 

For ACCENTIA:    Chairman of the Audit Committee For REVIMMUNE:    Frank
O’Donnell, M.D. Managing Member

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 10.11(b).

(b) Arbitration. In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party, and which dispute cannot
be amicably resolved by the good faith efforts of both Parties, then such
dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration panel shall be composed of three arbitrators, one of whom shall be
chosen by REVIMMUNE, one by ACCENTIA, and the third by the two so chosen. If
both or either of ACCENTIA or REVIMMUNE fails to choose an arbitrator or
arbitrators within fourteen (14) days after receiving notice of commencement of
arbitration or if the two arbitrators fail to choose a third arbitrator within
fourteen (14) days after their appointment, the then President of the American
Arbitration Association shall, upon the request of both or either of the Parties
to the arbitration, appoint the arbitrator or arbitrators required to complete
the board or, if he shall decline or fail to do so, such arbitrator or
arbitrators shall be appointed by the American Arbitration Association. The
decision of the arbitrators shall be by majority vote and, at the request of
either Party, the arbitrators shall issue a written opinion of findings of fact
and conclusions of law. Costs shall be borne as determined by the arbitrators.
Unless the Parties to the arbitration shall otherwise agree to a place of
arbitration, the place of arbitration shall be at Tampa, Florida, U.S.A. The
arbitration award shall be final and binding upon the Parties to such
arbitration and may be entered in any court having jurisdiction.

10.12 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of FLORIDA.

10.13 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

15



--------------------------------------------------------------------------------

10.14 Entire Agreement of the Parties. This Agreement constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof.

[NEXT PAGE IS THE SIGNATURE PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the day and year first above written.

 

REVIMMUNE LLC

By:

 

/s/ Francis E. O’Donnell, Jr.

Name:

 

Francis E. O’Donnell, Jr., M.D.

Title:

 

Managing Member

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

 

/s/ James A. McNulty

Name:

 

James A. McNulty, CPA

Title:

 

Secretary/Treasurer

 

17